EXHIBIT 10.14

Sangamo Therapeutics, Inc.

Stock Option Grant Notice
(2018 Equity Incentive Plan)

Sangamo Therapeutics, Inc. (the “Company”), pursuant to its 2018 Equity
Incentive Plan (the “Plan”) and its French Stock-Options Sub-Plan dated 24
September 2018 (the "Sub-Plan"), has granted to Optionholder an option to
purchase the number of shares of Common Stock set forth below (the
“Option”).  The Option is subject to all of the terms and conditions as set
forth herein and in the Plan, the Sub-Plan, and the Option Terms and Conditions
the three of which are incorporated herein in their entirety.  Capitalized terms
not explicitly defined herein but defined in the Plan, the Sub-Plan or the
Option Terms and Conditions shall have the meanings set forth in the Plan, the
Sub-Plan or the Option Terms and Conditions.  

Optionholder:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of Shares of Common Stock Subject to Option:

 

Exercise Price (Per Share):

 

Total Exercise Price:

 

Expiration Date:

 

Type of Grant:Nonstatutory Stock Option

Exercise and

Vesting Schedule:

Subject to the Optionholder’s Continuous Service through each applicable vesting
date, the Option will vest as follows:

[1/4th of the shares vest and become exercisable one year after the Vesting
Commencement Date; the balance of the shares vest and become exercisable in a
series of 36 successive equal monthly installments measured from the first
anniversary of the Vesting Commencement Date.]

Optionholder Acknowledgements:  By Optionholder’s acceptance, Optionholder
understands and agrees that the Option is governed by this Stock Option Grant
Notice, and the provisions of the Plan, the Sub-Plan and the Option Terms and
Conditions, all of which are made a part of this document.  The Optionholder
acknowledges that copies of the Plan, the Sub-Plan, Option Terms and Conditions
and the prospectus for the Plan are available on the Company’s internal web site
and may be viewed and printed by the Optionholder.  Optionholder represents that
he or she has read and is familiar with the provisions of the Plan, the
Sub-Plan, the Option Terms and Conditions and the prospectus for the
Plan.  Optionholder acknowledges and agrees that this Grant Notice and the Terms
and Conditions may not be modified, amended or revised except in a writing
signed by Optionholder and a duly authorized officer of the
Company.  Optionholder further acknowledges that in the event of any conflict
between the provisions in this Grant Notice, the Terms and Conditions, or the
Prospectus and the terms of the Plan and/or the Sub-Plan, the terms of the Plan
and/or the Sub-Plan shall control.  Optionholder further acknowledges that the
Option Agreement sets forth the entire understanding between Optionholder and
the Company regarding the acquisition of Common Stock and supersedes all prior
oral and written agreements, promises and/or representations on that subject
with the exception of other equity awards previously granted to Optionholder and
Common Stock previously issued to Optionholder.

 

Sangamo Therapeutics, Inc.By: Date: %%OPTION_DATE,'Month DD, YYYY'%-%

 

 

 

 

177337111 v2